UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1319



FREDERICK NGWE TAH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-612-774)


Submitted:   October 19, 2005            Decided:   November 14, 2005


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, PC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jason S. Patil, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Frederick Ngwe Tah, a native and citizen of Cameroon,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reopen removal proceedings.   We have

reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying Tah’s motion.     See 8 C.F.R.

§ 1003.2(a), (c); § 1003.23(b)(4)(ii) (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -